DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claim 1-8 of U.S. Application No. 16/532318 filed on 08/05/2019 have been examined.

Office Action is in response to the Applicant's amendments and remarks filed03/09/2021. Claims 1 and 5 have been amended. Claims 1-8 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under Double Patenting: Applicant’s amendments with respect to claims 1-8 have been fully considered and are persuasive. The previous rejections under double patenting to claims 1-8 have been withdrawn.

Allowable Subject Matter
Claims 1-8 are objected to being rejected based on double patenting rejection stated above.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20180004211 A1 (“Grimm”) discloses a system for determining and executing an autonomous-vehicle vehicle travel route, including a hardware-based processing unit and a non-transitory computer-readable storage medium. The storage 
The closest prior art of record US 8954252 B1 (“Urmson et al.”) discloses a system for operating an automated vehicle in a crowd of an object-detector (148) that detects (810,820, 830, 840) proximate to a host vehicle (101)  ([see at least column 6, lines 60 – column 7, line 18 and column, lines 23-33); and a controller (110, 120) in control of movement of the host vehicle (101) and in communication with the object detector (148), said controller (110, 120) operates the host vehicle (101) to stop the host vehicle when pedestrians (810, 820, 830, 840) pass in front of the host vehicle (101) (see in particular column 11, lines 50-61). Where Urmson differs is that the controller operates the host-vehicle (101) to creep-forward. Regarding feature (a), its effect is to allow the vehicle to creep-forward after a wait-interval when the pedestrians (810, 820, 830, 840) continue to pass in front of the host-vehicle (101 ), thereby solving the problem of mimicking the usual behavior of a human driver (see in particular D4, page 47 and table 4.12, where 14% of the drivers stop and creep).
gaps in pedestrians proximate to a host-vehicle, wherein a gap is an opportunity to move through the pedestrians; and a controller in control of movement of the host-vehicle and in communication with the object- detector, said controller operates the host-vehicle to creep- forward after a wait-interval when the pedestrians continue to pass in front of the host- vehicle, and wait for a gap in the pedestrians in response to the gap approaching the host vehicle after the wait-interval.
As per independent claim 5, A system for operating an automated vehicle in a crowd of pedestrians, said system comprising: an object-detector that detects gaps in pedestrians proximate to a host-vehicle, wherein a gap is an opportunity to move through the pedestrians; a signal-detector that detects a signal-state displayed by a traffic-signal, wherein the traffic-signal displays a go-state that indicates when the pedestrians should stop passing in front of the host-vehicle so that the host-vehicle can go forward on a path that is free from pedestrians; and a controller in control of movement of the host-vehicle and in communication with the object- detector and the signal-detector, said controller operates the host-vehicle to creep-forward after a wait-interval after the traffic-signal changes to the go-state when the pedestrians fail to stop passing in front of the host-vehicle and wait for a gap in the pedestrians in response to the gap approaching the host-vehicle after the wait-interval.
Claims 2-4 depend from claim 1 and claims 6-8 depends from claim 5, therefore allowable if the double patent issue is corrected. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YAZAN A SOOFI/  Primary Examiner, Art Unit 3668